UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 27, 2007 ADVANCE DISPLAY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-15224 84-0969445 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 7334 So. Alton Way, Suite F, Centennial, Colorado 80112 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(303)267-0111 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On June 27, 2007, Advance Display Technologies, Inc. (the “Company”) sold 9,091 shares of the Company’s Series G Preferred Stock at a price of $110 per share to Mr. Lawrence F. DeGeorge, a director of the Company, for a total purchase price of $1,000,000. On June 28, 2007, the Company entered into a Subscription Agreement with Mr. DeGeorge whereby Mr. DeGeorge agreed to purchase an additional 12,500 shares of the Company’s Series G Preferred Stock at a price of $80 per share for a further capital commitment of $1,000,000. The Series G Preferred Stock has not been registered under the Securities Act of 1933, and the Agreement does not require the Company to file a registration statement for the shares Series G Preferred Stock sold.The shares of Series G Preferred Stock are offered and sold to Mr. DeGeorge in a private placement transaction made in reliance upon exemptions from registration pursuant to Section 4(2) under the Securities Act of 1933.Mr. DeGeorge is an accredited investor as defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933. Item 3.02Unregistered Sales of Equity Securities The information contained in Item 1.01 above is hereby incorporated by reference into this Item 3.02. Item 9.01Financial Statements And Exhibits (d)Exhibits. Exhibit NumberDescription of Document 4.1 Subscription Agreement between the Company and Mr. Lawrence F. DeGeorge dated June 27, 2007. 4.2 Subscription Agreement between the Company and Mr. Lawrence F. DeGeorge dated June 28, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCE DISPLAY TECHNOLOGIES, INC. (Registrant) Date: June 29, 2007 By: /s/Matthew W. Shankle Matthew W. Shankle, President Exhibit Index Exhibit NumberDescription of Document 4.1 Subscription Agreement between the Company and Mr. Lawrence F. DeGeorge dated June 27, 2007. 4.2 Subscription Agreement between the Company and Mr. Lawrence F. DeGeorge dated June 28, 2007.
